It is ordered that the opinion in this cause be amended by substituting for the words “But as the district court held,” in the last sentence of the last full paragraph on page 4 of the opinion, the following words: “But appellees do not challenge here the ruling of the district court that.” The petition for rehearing is denied. Reported as amended, ante, p. 177.
*626Order. March 14, 1938. In view of pending legislation General Order No. LIII in Bankruptcy is hereby suspended until further order of the Court.